Cite as 27 I&N Dec. 551 (BIA 2019)

Interim Decision #3953

Matter of Renata MIRANDA-CORDIERO, Respondent
Decided May 22, 2019
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Pursuant to section 240(b)(5)(B) of the Immigration and Nationality Act, 8 U.S.C.
§ 1229a(b)(5)(B) (2012), neither rescission of an in absentia order of removal nor
termination of the proceedings is required where an alien who was served with a notice to
appear that did not specify the time and place of the initial removal hearing failed to provide
an address where a notice of hearing could be sent. Pereira v. Sessions, 138 S. Ct. 2105
(2018), distinguished.
FOR RESPONDENT: Renee LaRosee, Esquire, Elizabeth, New Jersey
BEFORE: Board Panel: GUENDELSBERGER, GRANT, and KENDALL CLARK,
Board Members
GRANT, Board Member:

In a decision dated January 9, 2018, an Immigration Judge denied the
respondent’s motion to sua sponte reopen her removal proceedings. The
respondent has appealed from that decision. 1 The appeal will be dismissed.
The respondent is a native and citizen of Brazil who entered the United
States on March 8, 2005, without being admitted or paroled. At that time,
she was personally served with a Notice to Appear (Form I-862) ordering her
to appear for a hearing before an Immigration Judge in San Antonio, Texas,
at a date and time to be set. The respondent refused to provide an address
at which she could be contacted during the removal proceedings. 2 When she
did not appear for her hearing on May 11, 2005, the Immigration Judge
ordered her removed in absentia pursuant to section 240(b)(5) of the
Immigration and Nationality Act, 8 U.S.C. § 1229(b)(5) (2012).
1
As the Immigration Judge pointed out, the respondent submitted documents in support
of her motion to reopen indicating a name and date of birth different from those on the
documents presented by the Government in her prior proceedings. She has offered no
explanation for this disparity. For purposes of this decision, we will assume that the two
names represent the same individual, but we note that the respondent has not established
this as a matter of fact.
2
The respondent’s notice to appear and her Record of Deportable/Inadmissible Alien
(Form I-213) both show that, after she was notified by service of the notice to appear of
her obligation to provide an address where she could be reached during the course of the
removal proceedings, she refused to give that information.

551

Cite as 27 I&N Dec. 551 (BIA 2019)

Interim Decision #3953

On July 5, 2017, the respondent filed a motion requesting sua sponte
reopening of the proceedings to rescind her removal order so that she could
file an Application for Provisional Unlawful Presence Waiver (Form I-601A)
based on her marriage to a United States citizen and her approved visa
petition. The Immigration Judge denied the motion, stating that he declined
to exercise sua sponte authority to reopen the proceedings because he lacked
jurisdiction over the waiver, which she could seek from the U.S. Citizenship
and Immigration Services (“USCIS”). He further found that the respondent
did not allege any exceptional situation or circumstances that would warrant
sua sponte reopening.
On appeal, the respondent argues that the Immigration Judge erred in
stating that a provisional waiver of unlawful presence is available to her
despite her outstanding in absentia order of removal and in providing no
analysis for his finding that she did not present exceptional circumstances.
In addition, the respondent relies on the intervening decision of the Supreme
Court in Pereira v. Sessions, 138 S. Ct. 2105 (2018), to assert that her notice
to appear was invalid because it did not contain a specific date and time for
her initial removal hearing, as required by section 239(a)(1)(G) of the Act,
8 U.S.C. § 1229(a)(1)(G) (2012). In this regard, she claims that if her
proceedings are reopened pursuant to Pereira, she will be eligible for
cancellation of removal under section 240A(b)(1) of the Act, 8 U.S.C.
§ 1229b(b)(1) (2012).
We will first address the respondent’s argument regarding Pereira. The
Supreme Court in Pereira, focused on the question whether a notice to appear
that lacks a specific time and place of hearing triggers the “stop-time” rule
for purposes of cancellation of removal under section 240A(d)(1)(A) of the
Act. Pereira, 138 S. Ct. at 2113 (stating that the question before the Court
was “narrow”). It did not hold that such a deficient notice to appear is invalid
for all purposes, including for initiating removal proceedings. Matter of
Bermudez-Cota, 27 I&N Dec. 441 (BIA 2018); see also Matter of
Mendoza-Hernandez and Capula-Cortes, 27 I&N Dec. 520, 523–24 (BIA
2019).
The regulations at 8 C.F.R. § 1003.14(a) (2018) provide that
“[j]urisdiction vests, and proceedings before an Immigration Judge
commence, when a charging document is filed with the Immigration Court.”
Furthermore, although 8 C.F.R. § 1003.15(c) (2018) requires that a notice to
appear must provide certain information, the date and time of the hearing are
not included. In any event, § 1003.15(c) states that failure to provide any of
the enumerated items “shall not be construed as affording the alien any
substantive or procedural rights.”
Furthermore, rescission of the respondent’s in absentia order of removal
is not mandated by Pereira. In contrast to the provisions of the Act at issue
552

Cite as 27 I&N Dec. 551 (BIA 2019)

Interim Decision #3953

in Pereira, the statute regarding the entry of an in absentia order provides
that “[a]ny alien who, after written notice required under paragraph (1) or (2)
of section 239(a) has been provided to the alien or the alien’s counsel of
record, does not attend a proceeding under this section” may be ordered
removed in absentia. Section 240(b)(5)(A) of the Act (emphasis added).
Because the statute uses the disjunctive term “or” rather than the conjunctive
“and,” an in absentia order of removal may be entered if a written notice
containing the time and place of the hearing was provided either in a notice
to appear under section 239(a)(1) or in a subsequent notice of the time and
place of the hearing pursuant to section 239(a)(2).
In this case, a notice to appear was personally served on the respondent,
in which she was advised of her obligation to “notify the Immigration Court
immediately” any time she changed her address during the course of the
removal proceedings. See also 8 C.F.R. § 1003.15(d) (2018) (requiring an
alien to provide the Immigration Court with written notice of an address and
telephone number at which he or she can be contacted). However, after
receiving the notice to appear, the respondent refused to provide an address
as specified in section 239(a)(1)(F) of the Act. See Matter of G-Y-R-, 23 I&N
Dec. 181 (BIA 2001) (discussing an alien’s statutory address obligations).
Under section 240(b)(5)(B) of the Act, if “an alien has failed to provide
the address required under section 239(a)(1)(F),” no written notice of the
hearing is necessary to order the alien removed in absentia under section
240(b)(5)(A), which, as noted, permits notice under section 239(a)(1) or (2).
Because the respondent refused to provide an address after she was advised
of her obligation to do so in the notice to appear, notice of the time and place
of her hearing was not required under either section of statute, so in absentia
proceedings were appropriate.
In contrast, the alien in Pereira provided his correct address and
established that he did not receive a notice of hearing. Pereira is also
distinguishable from the respondent’s case because she did not apply for
cancellation of removal in 2005 and she was ordered removed by the
Immigration Judge for reasons unrelated to the operation of the “stop-time”
rule. Under the circumstances of this case, therefore, we conclude that the
Supreme Court’s decision in Pereira is distinguishable and does not require
that the respondent’s in absentia order of removal be rescinded or that her
proceedings be terminated. See Matter of Pena-Mejia, 27 I&N Dec. 546,
550 (BIA 2019) (stating that Pereira “is inapplicable outside of the narrow
context of the ‘stop-time’ rule” of section 240A(d)(1) of the Act, which is
distinct from the rules regarding failure to appear in section 240(b)(5)(A)).
Our holding is supported by the circuit courts that have considered the
implications of Pereira in the context of in absentia proceedings. In
Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 (5th Cir. 2018), the United
553

Cite as 27 I&N Dec. 551 (BIA 2019)

Interim Decision #3953

States Court of Appeals for the Fifth Circuit, in whose jurisdiction this case
arises, upheld our decision declining to reopen or rescind an in absentia order
of removal where the alien did not receive a notice of hearing as a result of
his failure to provide a correct address to the Immigration Court. The court
also noted that because the Supreme Court’s focus in Pereira was on the
narrow question of the operation of the “stop-time” rule for cancellation of
removal, it did not affect the court’s holding in Gomez-Palacios that an in
absentia removal order should not be rescinded where lack of notice resulted
from the alien’s failure to update his mailing address. Id. at 148 & n.1 (noting
that since cancellation and reopening are “entirely different,” in cases
involving reopening “Pereira’s rule regarding cancellation is inapplicable”);
see also Fuentes-Pena v. Barr, 917 F.3d 827, 830 n.2 (5th Cir. 2019).
The Sixth Circuit also addressed a situation involving an in absentia order
of removal in Santos-Santos v. Barr, 917 F.3d 486 (6th Cir. 2019). The alien
there argued that under Pereira, his notice to appear, which did not
specify the date and time of the hearing, did not vest jurisdiction in the
Immigration Court. Rejecting that assertion, the court found that Pereira is
distinguishable because it “(1) dealt with whether the narrow “stop-time”
rule can be triggered by [a notice to appear] omitting the time and place of
the initial hearing, and (2) addressed two statutory provisions distinct from
the regulations at issue.” Id. at 489. The court also stated that the statute
“does not address jurisdictional prerequisites” and that the regulations
governing when and how jurisdiction vests with the Immigration Judge do
not require references to the time and place of the hearing to vest jurisdiction.
Id. at 490–91. Relying on section 240(b)(5)(A) of the Act, the court held that
rescission of the alien’s in absentia order of removal was not warranted
because the notice of hearing mailed to him at his listed address met the
requirements of section 239(a)(2) regarding notice of the time and place of
the hearing. Id. at 491–92; see also Molina-Guillen v. U.S. Att’y Gen., 758
F. App’x 893, 898–99 (11th Cir. 2019) (per curiam) (distinguishing Pereira
where the alien received a notice of hearing supplying the missing date and
time information, which together with the notice to appear “fulfilled the
notice requirements” in section 239(a)(1) of the Act).
In regard to the denial of her motion to reopen sua sponte, the respondent
argues that the Immigration Judge erred in stating that a provisional waiver
of unlawful presence is available to her through the USCIS despite her
outstanding in absentia order of removal. She further asserts that the
Immigration Judge provided no analysis for his finding that she did not
establish exceptional circumstances to warrant sua sponte reopening.
Whether proceedings should be reopened sua sponte is a discretionary
determination to be made based on the totality of circumstances presented in
each case. The respondent argued in her motion to reopen that she and her
554

Cite as 27 I&N Dec. 551 (BIA 2019)

Interim Decision #3953

United States citizen family members will suffer extreme hardship upon her
removal based on their personal circumstances and the country conditions in
Brazil. She is the beneficiary of an approved visa petition filed by her United
States citizen husband, whom she married and had a child with after being
ordered removed in absentia. She submitted evidence regarding her personal
and family circumstances and the country conditions in Brazil, along with
other supporting documents.
Upon our de novo review, we find that the respondent’s case does not
present an exceptional situation that warrants the exercise of discretion to
reopen sua sponte, regardless of the availability of a provisional waiver. 3
Matter of J-J-, 21 I&N Dec. 976, 984 (BIA 1997) (stating that the power to
reopen sua sponte “is not meant to be used as a general cure for filing defects
or to otherwise circumvent the regulations, where enforcing them might
result in hardship”). Accordingly, we agree with the Immigration Judge’s
decision denying the respondent’s motion to sua sponte reopen her in
absentia removal proceedings, and we will dismiss her appeal.
ORDER: The appeal is dismissed.

3
As the Immigration Judge noted, individuals who are subject to a final order of removal
may qualify for a provisional unlawful presence waiver of inadmissibility under certain
circumstances. 8 C.F.R. § 212.7(e)(4)(iv) (2018).

555

